Citation Nr: 1011096	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hand tremors.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for hyperhidrosis 
(claimed as body sweats).

6.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder, major 
depression, and anxiety.

7.  Entitlement to service connection for the residuals of 
groin surgery.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to February 
1955.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2009 and 
May 2009 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The Veteran initially filed a claim for service connection of 
posttraumatic stress disorder (PTSD), which was denied in the 
January 2009 rating decision.  The Veteran filed a notice of 
disagreement (NOD) in February 2009 and stated that he wished 
to change his claim from service connection for PTSD to that 
for depression.  The Veteran's service treatment records have 
been lost and are presumed destroyed, and the RO has not made 
appropriate attempts to reconstruct them.  However, it can be 
determined from his discharge documents that he served in the 
Medical Company of the 34th Infantry Regiment.  The Veteran's 
claimed stressors include exposure to hostile fire.  VA 
treatment records show the Veteran is diagnosed with major 
depression and anxiety, but VA examination to include 
clinical testing has not been conducted.  Given the 
circumstances of the Veteran's service, the lack of service 
treatment records, and the absence of VA examination, the 
Board has recharacterized the issue as one of entitlement to 
service connection for a psychiatric disorder to include 
PTSD, major depression and anxiety, and accepts the February 
2009 statement as a timely NOD to the decision to deny 
service-connection for PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that in cases where the veteran's 
service treatment records were unavailable, through no fault 
of the veteran, as is the case here, there is a "heightened 
duty" to assist the veteran in the development of the case. 
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran seeks entitlement to service 
connection for hand tremors, hearing loss, tinnitus, a back 
disorder, hyperhidrosis (claimed as body sweats), a 
psychiatric disorder to include PTSD, major depression and 
anxiety, and residuals of groin surgery.  The Veteran argues 
that his hearing loss and tinnitus are the result of acoustic 
trauma he experienced during his active service.  In 
particular, he described the onset of tinnitus following an 
incident on the firing range in which a soldier next to him 
mistakenly began firing a machine gun.  They had no hearing 
protection, and the Veteran said he has had ringing in his 
since that time to the present.  He stated that his back pain 
also began during service and attributes it to having to 
carry heavy pots in the field as a cook.  He stated he 
received pain medication from the dispensary.  He stated that 
he had surgery for his groin in 1954, while stationed in 
Korea.  Sweating and hand tremors, he explained, began 
shortly after his discharge.  He attributes his psychiatric 
disorder to stressors experienced while on active service, 
and to his back condition, for which he required surgery in 
1982.

VA treatment records have been obtained from the VA Medical 
Facilities (VAMCs) at Fayetteville and Central Arkansas and 
from 2002 through 2008.  These records show the Veteran has 
been treated for back pain and has been diagnosed with 
tremors in both hands, sensorineural hearing loss, tinnitus, 
hyperhidrosis, major depression and anxiety, and a 
varicocele.  

The Veteran's service treatment records are unavailable.  The 
record shows that the RO attempted to obtain them, but 
responses from the National Personnel Records Center (NPRC) 
reflect that they lost and presumed destroyed in the fire at 
NPRC in St. Louis, Missouri in 1973.  Efforts were made to 
locate morning and sick reports, for the time periods 
identified by the Veteran for treatment of an infection in 
June 1954, to no avail.  NPRC responded that such records 
were discontinued in March 1953.  The RO made a formal 
finding of unavailability in December 2008 and notified the 
Veteran.  See M21-1MR, Part I, Chapter 1, Section C, 5(f).  

The Veteran's representative requested in a January 2010 
Informal Hearing Presentation that, in light of the 
destruction of the Veteran's records in the fire, the search 
be widened to include combat chronologies for his unit, and 
any other relevant unit records.  It is observed that that 
hospital or clinical records may be found from the medical 
facility the Veteran associated with the Veteran's unit in 
Korea.  

The record shows that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
RO attempted to obtain these records, but was advised by SSA 
in July 2008 that the records were destroyed.  The Veteran 
was not provided notice of this.

Based on the foregoing, the Board finds that a remand is 
necessary to ensure that all efforts have been taken to 
obtain or reconstruct the Veteran's service treatment 
records; to ensure the Veteran has been given the opportunity 
to identify alternative sources of post-service treatment and 
to make all attempts to obtain these records; and to afford 
the Veteran VA examination to determine the nature, extent, 
and etiology of his claimed disabilities in accordance with 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 C.F.R. 
§ 3.159(c)(4) (2009).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

Accordingly, the case is remanded for the following actions:

1.  Take all required actions to prepare 
a formal finding of unavailability of SSA 
records and take all required actions to 
notify the Veteran that these records are 
unavailable.

2.  Ask the Veteran to provide the names 
and addresses of any and all health care 
providers who have provided treatment for 
his claimed a hand tremors, hearing loss, 
tinnitus, a back disorder, hyperhidrosis 
(claimed as body sweats), a psychiatric 
disorder to include PTSD, major 
depression and anxiety, and residuals of 
groin surgery.  After acquiring this 
information and obtaining any necessary 
authorization, obtain and associate these 
records with the claims file.  A specific 
attempt should be to obtain treatment 
records from the VAMCs associated with 
the State of Washington, Colorado Springs 
and Denver, Colorado, Fayetteville, 
Arkansas, and any other VAMC the Veteran 
identifies, from April 1953 to the 
present, that are not already of record.  

Perform all follow-up indicated and 
document negative responses.  If after 
making reasonable efforts to secure the 
records, the records cannot be obtained, 
notify the Veteran of such and (a) 
identify the specific records that cannot 
be obtained; (b) briefly explain the 
efforts that were made to obtain the 
records; and (c) describe any further 
action to be taken with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.  

3.  Ask the Veteran to submit any and all 
copies of his service personnel and 
treatment records that he has in his 
possession.

4.  Obtain the Veteran's complete service 
personnel file, to include copies of any 
and all orders and administrative 
actions, and make all attempts to obtain 
his service treatment records.  Make all 
attempts to reconstruct missing or lost 
records, in keeping with provisions used 
to reconstruct records in "fire-
related" cases. 

5.  Make all attempts to obtain 
additional service treatment records, 
making all attempts to reconstruct 
missing or lost records, in keeping with 
provisions used to reconstruct records in 
"fire-related" cases.

This includes, but is not limited to the 
following:

Search for any and all hospital admission 
cards under the Veteran's identification 
numbers and/or his units of assignment, 
and for hospital and clinical records for 
under any and all medical facilities 
associated with the 24th Infantry 
Division, 35th Infantry Regiment Medical 
Company in Pusan, Korea and the 24th 
Infantry Division, 7th Division MPs (or 
25th Division MPs, or 7th Division MPs) in 
Yangoo Valley for the time periods:
*	April through June 1954
*	July through September 1954.

6.  Make all attempts to verify the 
Veteran's averred stressors and inservice 
treatment, including obtaining the unit 
reports for the 24th Infantry Division, 
35th Infantry Regiment Medical Company in 
Pusan, Korea and the 24th Infantry 
Division, 7th Division MPs (or 25th 
Division MPs, or 7th Division MPs) in 
Yangoo Valley including, but not limited 
to, personnel reports, Operating 
Reports/Lessons Learned, and unit 
histories for the following time periods:
*	April through June 1953
*	July through September 1953
*	October through December 1953
*	January through March 1954
*	July through September 1954
*	October through December 1954
*	January to March 1955.

7.  For #4-6, perform all follow-up 
indicated including, but not limited to, 
asking the Service Department for 
assistance, including but not limited to 
clarification of the Veteran's units of 
assignment.  Document negative responses.  
If after making reasonable efforts to 
secure the records, the records cannot be 
obtained, notify the Veteran of such and 
(a) identify the specific records that 
cannot be obtained; (b) briefly explain 
the efforts that were made to obtain the 
records; and (c) describe any further 
action to be taken with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.  

8.  Remind the Veteran that he may submit 
statements of service members with whom 
he served, or of friends or family 
members to whom he confided or wrote at 
the time of his service to attest as to 
their knowledge of the inservice events 
he believes resulted in his claimed 
disabilities.  In addition, remind the 
Veteran that he may establish continuity 
of symptomatology of his claimed 
disabilities with the statements of 
individuals who knew him during service 
and/or just after his discharge or at 
other periods of time and can attest to 
their observations that he manifested 
symptoms of his claimed conditions.

9.  Thereafter, afford the Veteran VA 
examinations with the appropriate 
specialists to determine the nature, 
extent, and etiology of any hand tremors, 
hearing loss, tinnitus, a back disorder, 
hyperhidrosis (claimed as body sweats), a 
psychiatric disorder to include PTSD, 
major depression and anxiety, and 
residuals of groin surgery found.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiners in conjunction 
with the examination.  

It should be noted that the Veteran is 
considered competent to relate a history 
during service and to attest to factual 
matters of which he had first-hand 
knowledge, including symptomatology 
capable of lay observation. 

The examiners should identify all current 
neurological pathology, hearing loss, 
tinnitus, spine pathology, hyperhidrosis 
(claimed as body sweats), psychiatric 
pathology, and residuals of groin surgery 
found.

Following a review of the service and 
post-service medical records, as well as 
the Veteran's statements and other lay 
statements in the claim file, the 
examiners must state for each diagnosis 
identified whether it at least as likely 
as not that the disorder manifested is 
causally or etiologically related to the 
Veteran's military service.  

A complete rationale must be provided for 
all opinions expressed.  

10.  Notify the Veteran that it is his 
responsibility to report for the 
scheduled examinations and to cooperate 
in the development of his claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

11.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
service connection for a hand tremors, 
hearing loss, tinnitus, a back disorder, 
hyperhidrosis (claimed as body sweats), a 
psychiatric disorder to include PTSD, 
major depression and anxiety, and 
residuals of groin surgery.  If any issue 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case.  The appellant has the right to 
submit additional evidence and/or argument on the matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



